Citation Nr: 0333995	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  03-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of 
synovitis of the left knee with degenerative joint disease, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
2002, by the Pittsburgh, Pennsylvania Regional Office (RO), 
which denied the veteran's claim of entitlement to a 
compensable evaluation for synovitis of the left knee.  
Additional medical records were received in March 2003.  And 
in March 2003, a Decision Review Officer (DRO) at the RO 
increased the evaluation for the service-connected left knee 
disorder from 0 percent to 10 percent, effective September 4, 
2001.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In view of this decision, the 
Board must conclude that, even though an increase from zero 
percent to 10 percent was granted by the RO during the 
pendency of this appeal, the claim for an increased rating 
for residuals of synovitis of the left knee, with 
degenerative joint disease remains in appellate status.  

In November 2003, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2003).  


REMAND

The veteran contends that an increased evaluation is 
warranted for his service-connected left knee condition.  The 
veteran indicates that he has constant pain in his left knee; 
he also reports problems with swelling in the left knee.  

The Board notes that there appear to be outstanding medical 
records pertinent to the claim that have not been associated 
with the claims file.  A VA progress note dated in October 
2002, reported that the veteran was seen for follow up 
evaluation for knee pain.  The assessment was left knee pain.  
The examiner noted that he would consult orthopedics, and he 
would order a magnetic resonance imaging (MRI) of the left 
knee upon the veteran's return from Florida in March or April 
2003.  However, this record does not indicate that the 
veteran underwent a MRI at any VA facility.  In this regard, 
the Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, the RO should obtain any 
such treatment records, especially since they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of this claim.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Any such records must be obtained 
and considered.  

It also appears that the medical evidence currently of record 
does not provide sufficient findings to fully evaluate the 
veteran's disability.  In this regard, the Board notes that 
in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

In reviewing the report of the VA examination conducted 
November 2001, the Board notes that the examiner reported 
that flexion was possible to 130 degrees.  However, it does 
not appear that the examiner considered whether the veteran's 
range of motion could be limited by pain and/or weakness with 
repeated use or during flare-ups, as per DeLuca.  The Board 
also notes the report of the examination clearly indicates 
that the examiner did not have the veteran's claims file 
available for review.  

In light of the lack of sufficient medical findings for 
DeLuca consideration, and the fact that the veteran's claims 
file does not appear to have been examined prior to the 
veteran's VA examination, the Board is of the opinion that a 
further, more thorough examination must be conducted to 
determine the nature and severity of the veteran's service-
connected disability.  Such examination should be conducted 
after all available records have been associated with the 
claims file.  

Additionally, the Board also notes that the veteran's knee 
disability has been rated under both the rating criteria for 
arthritis and Diagnostic Code 5257.  Where additional 
disability is shown, a veteran rated under Diagnostic Code 
5257 can also be separately compensated under the diagnostic 
criteria for arthritis.  See VAOPGCPREC 23-97 (July 1, 1997, 
revised July 24, 1997).  This was confirmed by a subsequent 
opinion.  See VAOPGCPREC 9-98 (August 14, 1998).  The RO 
should consider these provisions when rating the veteran's 
left knee disorder.  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Thus, to ensure that VA has fully met its duty to assist the 
veteran in developing the evidence pertinent to his claim, 
and to ensure full compliance with due process notice 
requirements, etc., this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his service-connected left knee disorder 
since August 2001.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  In 
particular, the RO should obtain the 
report of any MRI study of the left knee 
from the VAMC on University Drive in 
Pittsburgh, PA, performed since March 
2003 to the present.  Any such records 
obtained should be associated with the 
claims file.  The RO should advise the 
veteran of any records it is unable to 
obtain.  

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
severity of his service-connected left 
knee disorder.  The claims folder should 
be made available to the physician for 
review in conjunction with the 
examination and a notation to the effect 
that this record review took place should 
be included in the examination report.  
The examination report must include range 
of motion studies for the left knee, with 
notation as to the degree of motion at 
which the veteran experiences pain, if 
any.  The physician is asked to identify 
and describe any current symptomatology, 
including any functional loss associated 
with the left knee due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also discuss factors associated with 
disability from arthritis, such as 
objective indications of pain on pressure 
or manipulation, and muscle spasm.  If 
there is no evidence of any of the above 
factors on examination, the examiner 
should so state.  The examiner should 
also inquire as to whether the veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  

4.  The RO should review the claims file 
to ensure that all of the requested 
development has been completed.  
This includes responses to the questions 
posed to the VA examiner.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After the above actions have been 
accomplished, the RO should readjudicate 
the veteran's claim in light of any 
additional evidence obtained.  In so 
doing, the RO should consider whether 
separate evaluations for arthritis and 
instability are warranted (consistent 
with VAOPGCPREC 23- 97 (1997), and 
VAOPGCPREC 9-98 (1998)).  If the 
determination remains adverse to the 
veteran, in any way, both he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  A 
reasonable period of time for a response 
should be afforded.  

The case then should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  By 
this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




